IN THE MATTER OF THE PETITION                                                                      *      IN THE
FOR REINSTATEMENT OF
RAJ SANJEET SINGH                                                                                  *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                                   *      OF MARYLAND

                                                                                                   *      Misc. Docket AG No. 103

                                                                                                   *      September Term, 2020

                                                                                               ORDER

         Upon consideration of the Verified Petition for Reinstatement and Bar Counsel’s

Response to the Verified Petition for Reinstatement, filed in the above-captioned case, and

of the oral argument held in this matter, it is this 14th day of January, 2022;


         ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that the Petition be, and the same hereby is, GRANTED, and it is further


         ORDERED, that Raj Sanjeet Singh is reinstated as a member of the Bar of

Maryland; and it is further


         ORDERED, that this Order is without prejudice to Bar Counsel establishing the

violations alleged in the Petition for Disciplinary and Remedial Action in Misc. Docket

AG No. 17 (Sept. 2021 Term) by clear and convincing evidence pursuant to Maryland Rule

19-727(c); and it is further


         ORDERED, that the Clerk of the Court shall replace the name Raj Sanjeet Singh

upon the register of attorneys entitled to practice law in this State and certify that fact to

the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this
             Pursuant to Maryland Uniform Electronic Legal
            Materials Act
State.      (§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                                   2022-01-14 08:48-05:00
                                                                                                   /s/ Joseph M. Getty
                                                                                                        Chief Judge
            Suzanne C. Johnson, Clerk